Exhibit 99.04 Southern Company EPS Earnings Analysis Three Months Ended September 2012 Cents Description (3)¢ Retail Sales 9 Retail Revenue Impacts Weather 7 Non-Fuel Expenses Depreciation and Amortization Interest Expense 1 Income Taxes 5¢ Total Traditional Operating Companies 1 Southern Power Increase in Shares 4¢ Total Change in QTD EPS Notes - All figures in this earnings release are preliminary and remain subject to the completion of normal quarter-end accounting procedures and adjustments, which could result in changes to these preliminary results.In addition, certain classifications and rounding may be different from final results published in the Form 10-Q.
